Citation Nr: 0830390	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's claim was remanded by the Board for further 
development in February 2006.


FINDING OF FACT

The veteran's PTSD diagnosis has been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  In the instant case, the appellant's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.



Service Connection

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for service 
connection for PTSD).

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of a 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that the 
individual's unit was involved in that combat activity is 
reason enough, alone, to presume that that individual 
experienced the type of stressor alleged in that capacity.  
Thus, that veteran's combat stressor must be conceded in 
light of the information obtained by the RO, particularly 
when all reasonable doubt is resolved in his favor concerning 
this matter.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Finally, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Board further notes that some of the veteran's service 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is also noted, however, that the case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the veteran or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a veteran's 
allegation of injury or disease in service in these 
particular cases).

In this case, the veteran contends that he developed PTSD as 
a result of stressors experienced during active service.  
According to the veteran, he was attached with MACV and the 
5th Special Forces and worked in communications.  He 
reportedly would travel from one unit to another to carry 
messages.  While doing so, he stated that he was fired upon 
several times by both the Viet-Cong and the NVA, and that he 
returned fire.  Moreover, he noted that he would often come 
upon dead bodies; he also stated that he was left out in the 
bush with enemy patrols in the area.  He stated that his base 
was under attack in March 1968.  At that time, he came under 
small arms fire and witnessed a mortar attack that killed 
civilians.  He stated that many of his friends were killed 
and wounded.  

A March 2004 lay statement, provided by a fellow serviceman 
who served in the same unit as the veteran at the time of the 
attack, noted that their base came under mortar attacks and 
that they were attacked with small arms fire.  It was noted 
that several of their friends were killed or wounded.  It was 
also noted that the veteran was a courier, and that he would 
leave base via a helicopter or a PBR for several days at a 
time.

The veteran's DD 214 indicates that he had almost 12 months 
of foreign service.  His medals include the National Defense 
Service Medal; Vietnam Service Medal; and the Vietnam 
Campaign Medal.  Thus, the record does not indicate that he 
has any medals that are indicative of participation in 
combat.  His military occupational specialty was radio 
teletype operator.  His last duty assignment was reported to 
be with Company "C", 52nd Signal Battalion.  

An October 2006 report from the U.S. Armed Services Center 
for Unit and Records Research (USASCURR) confirmed that the 
veteran's unit, Company C, 52nd Signal Battalion as per the 
veteran's VA Form DD-214, assumed the responsibility for the 
area of the communication facility at Dong Tam in support of 
the 9th Infantry Division on February 6, 1968.  The 1968 
Morning Reports of Company "B" of the 9th Infantry Division 
that was also located at Dong Tam verified that Dong Tam 
received a mortar attack on March 16, 1968 and another on 
March 18, 1968.  No casualties, however, were reported.  The 
OR-LL submitted by the 2nd Signal Group for the period ending 
July 31, 1968 verified that Company C of the 52nd Signal 
Battalion was then located at Sa Dec and received a mortar 
attack on May 5, 1968.  An enemy force of an unknown number 
fired upon their site.  The veteran arrived at the unit on 
March 5, 1968.  Further, 1967 Morning Reports submitted by 
Company C, 52nd Signal Battalion verified that the author of 
the above referenced March 2004 "buddy" statement was 
assigned to the unit on December 8, 1967.

Additional information was added to the file regarding the 
veteran's stressors in July 2007.  These records include 
information from the Vietnam Order of Battle showing the 52nd 
Signal Battalion was at Can Tho in IV Corps.  A page from 
Where We Were in Vietnam showing MACV Team 60 was located at 
Sa Dec in IV Corps, and MACV (Military Assistance Command 
Vietnam) report for January 1968 showing attacks in IV Corps 
including at Can Tho and at the MACV compound.

Additional report from USASCURR shows that Company C, 52nd 
Signal Battalion was activated at Sa Dec on March 10, 1967, 
and established a detachment at Vinh Long at the end of March 
1967.  These units were still assigned to Sa Dec and Vinh 
Long through October 1968.  The detachment participated in 
heavy ground fighting during the TET Offensive of 1968.  
January 1968 Daily Staff Journal (DJ) of the 13th Aviation 
Battalion indicated that Vinh Long came under heavy mortar 
attack and ground attack resulting in U.S. casualties of 
seven killed in action and twenty wounded in action.  The 
February 1, 1968 DJ for the 9th Infantry Division indicate 
that Vinh Long was pinned down by an estimated Viet Cong 
force of two battalions.  February 5-8 1968 OR-LL for the 9th 
Infantry documented that the battle of Vinh Long took place 
to regain Vinh Long from the enemy resulting in five killed 
in action and 92 wounded in action.

A diagnosis of PTSD and alcohol dependence was provided in 
February 2002 by a VA examiner with the St. Louis VA Medical 
Center (VAMC).  According to the medical report, the veteran 
was under fire while stationed in Vietnam, and he witnessed a 
mortar attack which killed civilians.  The veteran also 
stated that he was a courier, and was left behind enemy 
lines.  During the interview, the veteran reported intrusive 
recollections of the events described, nightmares, 
flashbacks, avoidance symptoms, detachment from others, 
increased arousal, insomnia, outbursts of anger, a restricted 
range of affect, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  It was noted that the 
veteran had been treated for depression, never talked about 
Vietnam, and had been drinking for 30 years.  On examination, 
the veteran was cooperative.  He denied suicidal or homicidal 
ideation, and his concentration was poor.

The examiner diagnosed the veteran with chronic PTSD, based 
on the stressors described, and assigned the veteran a global 
assessment of functioning (GAF) score of 50.  

Also that month, lay evidence, submitted by the veteran's 
brother, noted that the veteran was a changed man once he 
returned from Vietnam.  Irritability and violent outbursts 
were noted.

The veteran's diagnosis of PTSD was confirmed by a September 
2002 VA outpatient report.  At that time, the veteran noted 
that he had nightmares about killing people and flashback to 
firefights.  Hypervigilance was reported as well.

Prolonged PTSD was noted in March 2003.  In March 2004, the 
February and September 2002 VA examiner confirmed the 
diagnosis of PTSD and alcohol dependence.  PTSD, depression, 
and alcohol dependence were noted in January and December 
2004.

In December 2004, the Program Director of the VA PTSD 
clinical team in San Diego, California, diagnosed the veteran 
with PTSD (based on the same stressor events as noted above) 
following an in-depth interview.  A review of the veteran's 
claims file was not noted.  At that time, the veteran 
reported depression, but he denied homicidal or suicidal 
ideation.  His mood was dysphoric, and his affect was angry.  

In March 2005, the same examiner verified that the veteran 
was under current psychiatric treatment for PTSD.  The 
examiner noted that the veteran had been seen at the clinic 
since December 2004.  In their opinion, the veteran had a 
current diagnosis of PTSD, and the veteran's severe and 
chronic symptoms impaired his ability to maintain or sustain 
any type of employment.

The veteran was afforded a VA psychiatric examination in 
January 2008.  A review of the veteran's claims file was 
noted.  The examiner noted that it was established that the 
veteran served in combat, in country, and that he was 
involved in various operations.  The veteran's prior 
psychiatric hospitalization was also noted, in which the 
veteran was hospitalized from March 28, 2001 through March 
30, 2001 for alcohol dependence following a DWI.  The veteran 
provided a history of 40 years of drinking, noting that he 
had lost his last job, and both former wives, due to his 
alcohol dependence.  

The veteran reported a history of getting fired from several 
jobs due to inappropriate and angry behavior at work.  At the 
time of the interview, he had not worked for 6 years.  
Instead, he received Social Security Administration (SSA) 
disability as a result anxiety related disorders and a mood 
disorder.  

Socially, the veteran reported being close with only two 
people.  One of those people was his landlady, and the other 
was his sister (with whom he was closest).  He reported 
difficulty in their relationship because he would lose his 
temper and yell at her.

On examination, the veteran would occasionally raise his 
voice.  He did not report any hallucinations or delusions.  
He was not suicidal.  He noted symptoms such as hyperarousal, 
flashbacks, paranoia, flattened affect, and irritability.  
The veteran did not appear to be hypervigilant.  

The examiner found it difficult to provide a diagnosis, due 
to the veteran's alcohol dependence and the large amount of 
time which had elapsed since the veteran's reported stressor 
events.  The examiner stated that many of the veteran's 
difficulties were due to his drinking, and that there was no 
way to establish that his drinking was due to his PTSD.  
Further, the examiner noted that the veteran did not seem 
"shaken" during reports of his traumatic experiences.  
Ultimately, the examiner diagnosed the veteran with alcohol 
dependence, in remission, but not PTSD.  A GAF of 55 was 
assigned.

The Board notes that, when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Although the February 2002 and December 2004 medical reports 
did not note a review of the veteran's claims file, the 
history reported by the veteran was verified by other 
information in the file including from USASCURR.  Thus, the 
Board will not reject the opinions.  Reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  The Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this 
case, at least some of the veteran's stressors have been 
verified in the record.  Therefore, the Board finds these 
medical opinions to be probative, as they reflect an 
essentially accurate personal history as provided by the 
veteran.

Further, as to the lay testimony of record, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran and his brother can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Although not capable of making medical conclusions, each is 
competent to report they have seen and experienced.  

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

In this case, the evidence is, at the least, in relative 
equipoise.  Although the RO afforded greater weight to the 
January 2008 VA examiner's opinion, the Board finds that 
equal weight should be accorded the medical opinions in this 
case that had diagnosed the veteran as having PTSD.  
Therefore, the benefit of the doubt shall be given to the 
veteran in regards to a diagnosis in this case.

VA medical evidence dated after the veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the veteran has been diagnosed as 
having PTSD as a result of stressful incidents he reportedly 
experienced during service.  Having submitted a diagnosis of 
PTSD and evidence linking PTSD to claimed in-service 
stressors, the Board must look to whether the record contains 
credible supporting evidence that any of the claimed in-
service stressors occurred.  Because the veteran's stressor 
statements are essentially confirmed in the record, service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L, Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


